 GARDNER MACHINE COMPANY197outside,'multilith group leaders,t° and first-aid attendants,but excluding investigators,lecturers,senior lecturer, inter-viewers,senior interviewer,confidential employees,profes-sional employees,guards,communications chief, assistantrecreation division chief, and other supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]9Before the hearing, the Teamsters, which represents the Employer's truckdrivers,requested recognition as bargaining agent for the buyers, senior buyers, expediters, andmessengers outside. However, though notified of the petition and hearing in this case,the Teamsters did not appear Furthermore, these classifications would appear to be prop-erly included in the unitIDAs already mentioned, we shall permit the individual or individuals in this classifica-tion to vote subject to challenge, without making any determination of status at this timeIn the event that the challenged ballot or ballots will affect the outcome of the election, afurther investigation to determine the status of this individual or these individuals willbe conducted.GARDNER MACHINE COMPANYandUNITED STEELWORKERSOF AMERICA, CIO, Petitioner. Case No. 13-RC-2697.July 16, 1953SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONOn July 23, 1952, pursuant to the Board's Decision andDirection of Election,' an election by secret ballot was con-ducted under the direction and supervision of the RegionalDirector for the Thirteenth Region, among employees in theunit heretofore found appropriate. At the conclusion of theelection, a tally of ballots was furnished the parties. Thetally shows that of about 213 eligible voters, 198 cast ballots,ofwhich 76 were for the Petitioner, 121 were against thePetitioner, 1 was challenged, and none was void.On July 28, 1952, the Petitioner filed objections to conductaffecting the results of the election, a copy of which wasserved on the Employer. In accordance with the Rules andRegulations of the Board, the Regional Director conductedan investigation of the objections and, on October 30, 1952,issued and served on the parties his report on objections,inwhich he recommended that some of the objections besustained, and others overruled; and he further recommendedthat the Boardset asidethe election and that a new electionbe directed.2 Thereupon the Employer filed timely exceptionsto the Regional Director's report on objections.3i'I'heDecision and Direction of Election, issued on July 2, 1952, is not reported in the boundvolumes of the Decisions and Orders of the Board.2 Becausethe challenged ballot could not affect the results of the election, the RegionalDirector made no report concerning the challenge.3We adopt the findings and recommendations of the Regional Director to which no excep-tionsweretaken, and we overrule such objections.106 NLRB No 32. 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn December 5, 1952,the Boardfound thatthe Employer'sexceptions to the Regional Director'sreport raised sub-stantial and material issues of fact, and ordered that a hearingbe heldto resolve the issues.On January29 andFebruary 24, 1953,pursuant to the Board'sorder, hearing was held before George Squillacote,hearingofficer.On April 23, 1953,the hearing officer issued andserved on the parties his report on objections,findings, andrecommendations.On May1, 1953, the Employer filed excep-tions to the hearing officer's report and,on May 21, 1953,briefs in support of its contentions.The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.4Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connectionwiththis casetoa three-member panel [Members Houston, Styles, andPeterson. l.The facts uponwhichthe issue of the Employer's allegedinterferencewith the conduct of the election rests are notindispute.The election was scheduled and held onJuly23,1952.On July 19 the Employersent a letter to its employees.On July 22, the daybefore the election,the Employer'spresident,on company time and property,made a speech toitsemployees,copies of which were given to all employeesat the close of the meeting.Copies of the complete letterand the full text of the speech are in evidence.The Petitionercontinued its organizational campaign up to the time of theelection and its various circulars,which were distributedto employees,are in evidence and were considered by thehearing officer as part of the preelection circumstances.The Petitioner did not request,and was not refused, permis-sion to reply to the Employer's speech and to address theemployees on company time and property on July 22; andthis circumstance is not in issue in this proceeding.Withrespect to objection 1 (a), that theEmployer hadpromised increases if the employees voted against the Peti-tioner, the hearing officer found that in its letterof July 19and in the president's speechof July 22,the Employerclearlypromised to meet with the employees after the electionand to grant them wage increases and other benefits providedthat theyvoted against the Petitioner;and recommendedthat thePetitioner'sobjection to the conduct of the electionon this ground be sustained.Withrespect to objection 1 (b), that theEmployer toldemployeesthat they wouldexperience long delays in gettingincreases if the Petitioner won the election,the hearingofficer found that,in theJuly 22 speechof its president,theEmployeranalyzed its rights in collective bargainingand discussed what the Employer considered to be the usualslow course in the negotiation of a collective-bargaining4Because the record and briefs clearly set forth the contentions of the parties, we denythe Employer's request for oral argument. GARDNER MACHINE COMPANY199agreement;concluded that the speech did not contain a threatthat the Employer would deliberately delay the granting of awage increaseif the employees voted for the Petitioner; andrecommended that Petitioner's objection on this ground beoverruled.With respect to objection 1 (c), that the Employer toldemployees that they would probably lose their year-end bonusifthePetitioner won the election, the hearing officer foundthat, in the July 22 speech of its president, the Employermade statementsrelative to its bonus planwhich the employeescould reasonably take as a threat by the Employer that, ifthePetitionerwon the election, the Employer would refuseto continue the year-end bonus; and he recommended thatthis objection be sustained.In connection with his discussion of objection 1 (c), thehearing officer quoted from the president's speech of July asfollows:Now let's examine where you will be if the Union losestomorrow. If we do not have a Union,we can continueto work on a friendlybasis aswe have in the past. Gardnerwas one of the first companies in this area to grant manybenefits,including group life insurance,hospitalizationbenefits, paid vacations, and was one of the first to granta year end bonus, and while we are talking about year endbonuses, remember that in practically every plant hereinBeloitwhere the Union went in, the bonus went out.Think that over. Do you remember what happened to theyear end bonus at Beloit Iron Works when the Union wentin? Do you want that to happen at Gardner?The Employer, in his exceptions to the hearing officer'sreport, contends that this and other partial quotations fromthe letter of July 19 and the speech of July 22 made in hisreport by the hearing officer do not give fair appraisal of theimport and effect either of the letter or of the speech, takenas a whole. We do not agree, but we do not rely only on theexcerpts quoted.We have considered the Petitioner's objections, the RegionalDirector's report, and the Employer's exceptions thereto;the hearing officer's report and the Employer's exceptionsthereto;and the entire record in this case, including theEmployer's letter of July 19 and its speech of July 22 in theirentireties,and we conclude with respect to objection 1 (c),as did the hearing officer, that the pointed and specific refer-ence to the year-end bonus in the president's speech of July 22,just before the election, could reasonably be construed byemployees hearing the same as a threat that, if the Petitionerwon the election, the Employer would refuse to continue theyear-end bonus; and we therefore sustain this objection.Accordingly, we find that, by such threat to the employeesof the loss of the year-end bonus, the Employer interferedwith the employees' freedom of choice in the selection of a 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining representative.'We find it unnecessary to makeany finding and conclusion upon objections 1 (a) and 1 (b).We shall order that the election be set aside and direct thata new election be held.[The Board set aside the election held on July 23, 1952.][Text of Direction of Second Election omitted from publi-cation.]SReeves Instrument Corporation,100 NLRB 1331.LLOYD A. FRY ROOFING COMPANYandMISCELLANEOUSAND WOODWORKERS UNION, LOCAL 2565, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL.Case No. 20-CA-779. July 17, 1953DECISION AND ORDEROn April 21, 1953, Trial Examiner Wallace E. Roysterissued his Intermediate Report in this proceeding, findingthat the Respondent had engaged in and wasengaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the Respondent filed exceptions to theIntermediateReport and a supporting brief and requestedoral argument before the Board. The Respondent's requestfor oral argument is denied as the record, exceptions, andbrief, in our opinion, adequately present the issues and thepositions of the parties.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [MembersHouston, Murdock, and Styles].The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire' record in the case, and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer, with the following additions and modifications:1.While we concur in the Trial Examiner's conclusionthat the Respondent failed to invest sufficient authority in itsbargaining representative, we think that the authority thatmust be vested in a party's representative in bargainingnegotiations is not readily susceptible to general definition;themore realistic way to appraise this question, in our view,is to consider the facts of the particular case. In the instantcase the authority of the Respondent's representative waslimited to the transmittal of proposals to and from the106 NLRB No. 34.